Case: 20-60203     Document: 00516328013         Page: 1     Date Filed: 05/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 20, 2022
                                  No. 20-60203                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Carl Watts,

                                                           Plaintiff—Appellant,

                                       versus

   Richard Pickett, Officer,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 5:17-CV-38


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Carl Watts, Mississippi prisoner # 77138, has appealed the district
   court’s partial summary judgment dismissal and its adverse judgment
   following a jury trial of his 42 U.S.C. § 1983 civil rights complaint. If his
   appellate brief is liberally construed, Watts renews his claim that Warden


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60203       Document: 00516328013           Page: 2     Date Filed: 05/20/2022




                                      No. 20-60203


   Bradley, Deputy Warden Walker, and Unit Manager Walker were
   deliberately indifferent to his safety by returning him to the same housing
   unit where he was assaulted and where some of his assailants were still
   housed. He also renews his claim that Officer Pickett was deliberately
   indifferent to his safety and failed to protect him from assault by fellow
   inmates.
          Watts has abandoned by failing to brief any challenge to the district
   court’s initial partial dismissal for failure to state a claim of his claims against
   the other defendants named in his complaint. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993). Similarly, although Watts renews his claims
   against Warden Bradley, Deputy Warden Walker, and Unit Manager Walker,
   he does not brief any argument challenging the district court’s reasons for
   granting summary judgment in their favor and ordering that his claims be
   dismissed. He has therefore abandoned any challenge to the reasons for the
   district court’s dismissal. See id.; see also Brinkmann v. Dallas Cnty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          The conclusional renewal of the deliberate indifference claim against
   Officer Pickett is construed as a challenge to the sufficiency of the evidence
   to support the jury’s verdict in Officer Pickett’s favor. As the appellant,
   Watts is responsible for supporting his appellate issues with pertinent
   transcripts of proceedings in the district court, and he has failed to do so. See
   Fed. R. App. P. 10(b)(1)(A), (2); Richardson v. Henry, 902 F.2d 414, 415-
   16 (5th Cir. 1990). His unsupported appellate issues are subject to dismissal.
   See Richardson, 902 F.2d at 416.
          Accordingly, the district court’s judgment is AFFIRMED IN
   PART, and the appeal is DISMISSED IN PART.




                                            2